COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                            EL PASO, TEXAS


BARBARA ANN DOMINEY,                  §
Individually, and as Trustee of the
DOMINEY EXEMPT BYPASS                 §
TRUST, THE DOMINEY NON-EXEMPT
BYPASS TRUST, THE DOMINEY 2012        §
IRREVOCABLE TRUST f/b/o ELENA                  No. 08-21-00187-CV
MARQUARITA DOMINEY                    §
LANGSTON, TERESA EDDINGER, and                    Appeal from the
ALLISON ALLEN, Co-Trustees of the     §
DOMINEY INSURANCE TRUSTS OF                 278th Judicial District Court
1993, and ESTATE OF SAMUEL            §
DOMINEY JR.,                                 of Walker County, Texas
                                      §
                        Appellants,               (TC# 2130121)
                                      §
vs.
                                      §

ELENA MARQUARITA DOMINEY              §
LANGSTON, FLORENCE OLIVIA
DOMINEY CAMPBELL, and                 §
MATTHEW DAVID DOMINEY,
Beneficiaries of                      §
THE DOMINEY 2012 IRREVOCABLE
TRUST, THE DOMINEY EXEMPT             §
BYPASS TRUST, THE DOMINEY NON-
EXEMPT BYPASS TRUST, and the          §
DOMINEY INSURANCE TRUSTS OF
1993,                                 §

                        Appellees.    §
                                       JUDGMENT

       The Court has considered Appellant’s motion to dismiss the appeal and concludes the

motion should be granted, and the appeal should be dismissed. We therefore grant the motion and

dismiss the appeal. We further order Appellants pay all costs of this appeal, and this decision be

certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF DECEMBER, 2022.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.